Cox, J.,
delivered the opinion of the court.
J. M. Poag, sheriff of Tate county, demanded of the Sena-tobia Oil Company, appellant, the,payment of $175 privilege, tax on its cotton seed oil mill. Appellant paid the same under protest, claiming that it was not liable for the said privilege tax, the capital of its oil mill not exceeding the sum of $30,000, and brought suit for its recovery in a justice’s court. Upon the recovery of a judgment by appellant in the justice’s court, the sheriff, who is appellee here, appealed the case to the circuit court, where judgment was rendered in favor of defendant, from which plaintiff prosecuted his appeal to this court.
*459As this case involves the construction of that part of the privilege tax chapter of Laws 1904, p. 58, ch. 76, which is applicable to oil mills, we quote so much of the said chapter as is pertinent to this case:
“Section 1. Be it enacted by the legislature of the state of Mississippi, That a privilege tax is created on the following industries in the state of Mississippi: . . . Cotton seed oil mills. ...”
“Sec. 27. On each cotton seed oil mill, where the capital exceeds thirty thousand dollars and less than seventy-five thousand dollars, . . . $175.”
It will be observed that sec. 27, p. 65, imposes a privilege tax not on cotton seed oil companies, but on cotton seed oil mills, and that no privilege tax is created against an oil mill unless the capital exceeds $30,000. A corporation styled an “oil company” may, if authorized by its charter, not only operate an oil mill, but may also, in addition thereto, carry on various other kinds of business, as the ginning of cotton, the manufacture of ice or brick, the operation of an electric light and water plant, etc., just as an individual may do. We construe the section as intending a privilege tax on an oil mill, properly and strictly so called, and hold that, in estimating the capital of an oil mill, in order to determine whether it is in the class which is liable to the privilege tax, nothing should be considered except the capital invested or employed in the oil mill business. The capital invested in other and distinct kinds of business should not-be considered for this purpose in the case of corporations any more than of individuals. The legislature has the right to impose a privilege tax on each one of the several kinds of business in which an oil mill company may under its charter engage, and, as to most of them, this has been done. If it is permissible to tax a corporation on each of the elements of its business singly and also on the sum of its business collectively, we will not assume that the legislature intended so to do where the language more naturally imports a tax upon the specific *460business named. This case must be reversed because its trial in the lower court proceeded upon an opposite theory to that hereinabove announced.
Evidence was'introduced which showed that the capital stock of the corporation was only $30,000; that the original cost of all the property of appellant, including their ginhouse and machinery and twenty acres of land not needed or used in the oil mill business, but cultivated in cotton, was less than $30,000, and that the present value of all of appellant’s property of every kind, exclusive of good will, did not exceed $30,000. Evidence was allowed, in determining the capital of the oil mill, over the objection of appellant, of the value of the gin and the land and all the property owned by plaintiff, the Senatobia Oil Company, together with the good will of the original stockholders, which the present owners had purchased. The court refused plaintiff instructions based upon the theory that, in determining the capital of the oil mill, nothing should be considered but the capital invested or employed in the oil mill business, and gave a peremptory instruction to find for defendant. This was error, for which the case must be reversed, that a trial may be had in accordance with the view of the law herein announced.

Reversed and remanded.